DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 11, 17 and 20 are objected to because of the following informalities:  
On the third line of claim 11, delete “indicates”, and insert --indicating--.
A similar amendment should be made in claims 17 and 20.
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because a computer-readable medium includes non-statutory embodiments such as a signal.  This rejection can be overcome by amending the claim to be directed to a non-transitory computer-readable medium.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2017/0181649 to Carter et al. (Carter) in view of US Patent Application Publication 2015/0327779 to Breskin et al. (Breskin).
Claim 1
With regard to processing circuitry configured to: receive a signal indicative of a blood pressure of a patient; Carter teaches collecting raw data indicative of blood pressure (Fig. 1, raw data 20; Fig. 2, step 108; par. 46).
With regard to processing circuitry configured to: identify at least one first portion of the signal comprising a first characteristic of the signal exceeding a first threshold; Carter teaches filtering individual beats using a model (pars. 58, 59).
With regard to processing circuitry configured to: identify at least one second portion of the signal comprising a second characteristic of the signal exceeding a second threshold, the first characteristic being different than the second characteristic; Carter teaches filtering individual beats based on a model and excluding motion based on collected motion data (pars. 58, 59).

With regard to processing circuitry configured to: determine a set of mean arterial pressure values based on the filtered signal; Carter teaches using the blood pressure data to determine mean arterial pressure (pars. 40, 45).
Carter does not teach processing circuitry configured to: determine an autoregulation status of the patient based on the set of mean arterial pressure values.  Breskin teaches using mean arterial pressure to determine the state of autoregulation (par. 6).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the blood pressure determination, as taught by Carter, to include determining autoregulation state, as taught by Breskin, because then cerebral blood flow would have been monitored in critical situations (Breskin, par. 2).
Claim 3
Carter teaches that the processing circuitry is configured to identify the at least one first portion of the signal at least in part by determining that a difference in blood pressure between two consecutive portions of the signal is greater than a blood pressure variation value (par. 58).
Claim 6
Carter teaches that the processing circuitry is configured to identify the at least one first portion of the signal at least in part by determining that a monotonic change in 
Claim 15
With regard to receiving, by processing circuitry, a signal indicative of a blood pressure of a patient; Carter teaches collecting raw data indicative of blood pressure (Fig. 1, raw data 20; Fig. 2, step 108; par. 46).
With regard to identifying, by the processing circuitry, at least one first portion of the signal comprising a first characteristic of the signal exceeding a first threshold; Carter teaches filtering individual beats using a model (pars. 58, 59).
With regard to identifying, by the processing circuitry, at least one first portion of the signal comprising a second characteristic of the signal exceeding a second threshold, the first characteristic being different than the second characteristic; Carter teaches filtering individual beats based on a model and excluding motion based on collected motion data (pars. 58, 59).
With regard to determining, by the processing circuitry, a filtered signal indicative of the blood pressure of the patient by excluding the at least one first portion and the at least one second portion from the signal; Carter teaches filtering individual beats and motion data from the raw signal (pars. 58, 59; Fig. 2, step 112).
With regard to determining, by the processing circuitry, a set of mean arterial pressure values based on the filtered signal; Carter teaches using the blood pressure data to determine mean arterial pressure (pars. 40, 45).
Carter does not teach determining, by the processing circuitry, an autoregulation status of the patient based on the set of mean arterial pressure values.  Breskin teaches 
Claim 18
With regard to processing circuitry to: receive a signal indicative of a blood pressure of a patient; Carter teaches collecting raw data indicative of blood pressure (Fig. 1, raw data 20; Fig. 2, step 108; par. 46).
With regard to processing circuitry to: identify at least one first portion of the signal comprising a first characteristic of the signal exceeding a first threshold; Carter teaches filtering individual beats using a model (pars. 58, 59).
With regard to processing circuitry to: identify at least one second portion of the signal comprising a second characteristic of the signal exceeding a second threshold, the first characteristic being different than the second characteristic; Carter teaches filtering individual beats based on a model and excluding motion based on collected motion data (pars. 58, 59).
With regard to processing circuitry to: determine a filtered signal indicative of the blood pressure of the patient by excluding the at least one first portion and the at least one second portion from the signal; Carter teaches filtering individual beats and motion data from the raw signal (pars. 58, 59; Fig. 2, step 112).

Carter does not teach processing circuitry to: determine an autoregulation status of the patient based on the set of mean arterial pressure values.  Breskin teaches using mean arterial pressure to determine the state of autoregulation (par. 6).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the blood pressure determination, as taught by Carter, to include determining autoregulation state, as taught by Breskin, because then cerebral blood flow would have been monitored in critical situations (Breskin, par. 2).

Claims 2, 8, 9, 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carter in view of Breskin as applied to claims 1 and 18 above, and further in view of US Patent Application Publication 2018/0333055 to Lamego et al. (Lamego).
Claim 2
Carter and Breskin teach all the limitations of claim 1 upon which claim 2 depends.  Carter and Breskin do not teach that the first characteristic comprises a blood pressure value, and that the processing circuitry is configured to identify the at least one first portion of the signal at least in part by determining that the first characteristic is one of less than a minimum blood pressure value or greater than a maximum blood pressure value.  Lamego teaches normalizing blood pressure data that satisfy a threshold peak value (pars. 167, 168).  It would have been obvious to one of ordinary 
Claim 8
Carter and Breskin teach all the limitations of claim 1 upon which claim 8 depends.  Carter and Breskin do not teach that the processing circuitry is configured to identify the at least one first portion of the signal at least in part by determining that a diastolic value of the signal is greater than a blood pressure threshold value.  Lamego teaches normalizing blood pressure data that satisfy a threshold peak value (pars. 167, 168).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the blood pressure determination combination, as taught by Carter and Breskin, to include normalizing data that satisfy a threshold peak, as taught by Lamego, because then the blood pressure data would have been conditioned for further processing.
Claim 9
Carter and Breskin teach all the limitations of claim 1 upon which claim 9 depends.  Carter and Breskin do not teach that the processing circuitry is further configured to identify at least one third portion of the signal comprising a third characteristic of the signal exceeding a third threshold, and that the processing circuitry is configured to determine the filtered signal at least in part by modifying the at least one third portion of the signal.  Lamego teaches normalizing blood pressure data that satisfy a threshold peak value (pars. 167, 168).  It would have been obvious to one of ordinary 
Claim 16
Carter and Breskin teach all the limitations of claim 15 upon which claim 16 depends.  Carter and Breskin do not teach identifying, by the processing circuitry, at least one third portion of the signal comprising a third characteristic of the signal exceeding a third threshold, and that the processing circuitry is configured to determine the filtered signal at least in part by modifying the at least one third portion of the signal.  Lamego teaches normalizing blood pressure data that satisfy a threshold peak value (pars. 167, 168).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the blood pressure determination combination, as taught by Carter and Breskin, to include normalizing data that satisfy a threshold peak, as taught by Lamego, because then the blood pressure data would have been conditioned for further processing.
Claim 19
Carter and Breskin teach all the limitations of claim 18 upon which claim 19 depends.  Carter and Breskin do not teach the instructions are further configured to cause the processing circuitry to identify at least one third portion of the signal comprising a third characteristic of the signal exceeding a third threshold, and that the instructions to determine the filtered signal comprise instructions to modify the at least one third portion of the signal.  Lamego teaches normalizing blood pressure data that .
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carter in view of Breskin as applied to claim 1 above, and further in view of US Patent Application Publication 2012/0197139 to Lee (Lee).
Claim 7
Carter and Breskin teach all the limitations of claim 1 upon which claim 7 depends.  Carter and Breskin do not teach that the processing circuitry is configured to identify the at least one first portion of the signal at least in part by determining that a level of noise of the signal is greater than the first threshold level.  Lee teaches a noise filtering process (pars. 50, 57).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the blood pressure determination combination, as taught by Carter and Breskin, to include a noise filtering process, as taught by Lee, because then the signal-to-noise ratio would have been higher.
Allowable Subject Matter
Claims 4, 5, 10-14, 17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL L BARBEE whose telephone number is (571)272-2212. The examiner can normally be reached M-F: 9-5:30..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANUEL L BARBEE/Primary Examiner, Art Unit 2864